Citation Nr: 0932921	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hip condition.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active military service from December 1971 to 
December 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In connection with this appeal the Veteran provided testimony 
at a formal hearing held at the RO before a Decision Review 
Officer (DRO) in December 2005.  A transcript of that hearing 
has been associated with the claims files.  


REMAND

In July 2007 the Veteran was sent a notification letter by VA 
informing him that his appeal was being certified to the 
Board for appellate action.  In September 2007 the Board 
received correspondence from the Veteran in which he stated 
that he would like to provide testimony before the Board and 
have a Veteran's representative represent him.  Additionally, 
in a subsequent statement received by VA the Veteran 
requested 60 days notice of such hearing for financial 
reasons.

The Board notes that the Veteran did not state whether he 
would prefer a Travel Board hearing conducted at the RO or a 
videoconference hearing with a member of the Board in 
Washington, DC.  

As the Veteran's request for a Board hearing was received by 
VA within 90 days of the certification of his appeal pursuant 
to 38 C.F.R. §§ 20.703, 20.1304, the Board finds that the 
Veteran should be afforded such hearing before a decision can 
be reached regarding the issues on appeal.



Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should contact the 
Veteran and determine whether he wishes 
to have a Travel Board hearing or a 
videoconference hearing.

2.	Then, the RO or the AMC should schedule 
the Veteran for his preferred hearing 
in accordance with the applicable 
provisions.  The Veteran and his 
representative should be provided with 
60 days notice of the time and place to 
report.  If the Veteran subsequently 
desires to withdraw the hearing 
request, such action should be taken.  
After the hearing, the claims files 
should be returned to the Board in 
accordance with current appellate 
procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

